


Exhibit 10.1
AMENDMENT TO LOAN DOCUMENTS




THIS AMENDMENT TO LOAN DOCUMENTS (the “Amendment”), dated as of August 29, 2007,
is among DOUGHERTY’S PHARMACY, INC., a Texas corporation, ALVIN MEDICINE MAN,
LP, a Texas limited partnership, ANGLETON MEDICINE MAN, LP, a Texas limited
partnership, and SANTA FE MEDICINE MAN, LP, a Texas limited partnership (each
individually, a “Borrower,” and collectively, “Borrowers”), and AMEGY BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”).


RECITALS:


A. Borrowers and Lender have entered into that certain Loan Agreement (the
“Agreement”) dated as of February 20, 2007.


B. Pursuant to the Agreement, Ascendant Solutions, Inc., a Delaware corporation,
Dougherty’s Holdings, Inc., a Texas corporation, Medicine Man, LP, a Texas
limited partnership, Dougherty’s LP Holdings, Inc., a Nevada corporation,
Medicine Man GP, LLC, a Texas limited liability company, Alvin Medicine Man GP,
LLC, a Texas limited liability company, Angleton Medicine Man GP, LLC, a Texas
limited liability company, and  Santa Fe Medicine Man GP, LLC, a Texas limited
liability company (each, a “Guarantor”) each executed a Guaranty Agreement
(each, a “Guaranty”) of even date with the Agreement, which guaranteed to Lender
the payment and performance of the Obligations (as defined in the Agreement).


C. Borrowers and Lender now desire to (i) increase the amount of the Revolving
Loan (as defined in the Agreement, (ii) modify the Loan Documents (as defined in
the Agreement) to provide for a new advance loan, and (iii) modify certain of
the other terms and provisions of the Loan Documents, all as more particularly
set forth herein.


NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

-4-

--------------------------------------------------------------------------------





ARTICLE I


Definitions


Section 1.01. Definitions.  Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.






ARTICLE II


Amendments


Section 2.01. Amendment to Definitions.  Effective as of the date hereof, the
following defined terms in Section 1.01 of the Agreement shall be amended to
read as follows:


“Advance Loans” means an advance of funds by Lender to Borrower pursuant to
Articles II, III or IIIA.


“Loans” means, collectively, the Revolving Loan, the Term Loan, and the Advance
Loan.


“Notes” means, collectively, the Revolving Note, the Term Note, and the Advance
Note.


“Pharmaceutical Cap” means $1,500,000.00 at all times.


“Revolving Credit Commitment” means the obligation of Lender to make Advances
hereunder in an aggregate principal amount at any one time outstanding up to but
not exceeding Two Million Two Hundred Fifty Thousand and No/100 Dollars
($2,250,000.00), as such amount may be reduced pursuant to Section 2.09 or
otherwise.


“Revolving Note” means the promissory note of Borrower payable to the order of
Lender evidencing the Revolving Loan, in form and substance acceptable to
Lender, and all extensions, renewals, and modifications thereof.


“Term Note” means the promissory note of Borrowers payable to the order of
Lender evidencing the Term Loan, in form and substance acceptable to Lender, and
all extensions, renewals, and modifications thereof.

-5-

--------------------------------------------------------------------------------





Section 2.02. Addition of  Definitions.  Effective as of the date hereof, the
following defined terms shall be added to Section 1.01 of the Agreement in
alphabetical order:


“Advance Loan” means the loan in the original principal amount equal to Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00) made or to be made by
Lender pursuant to Section 3A.01; provided, that each Advance under the Advance
Loan shall be limited to eighty percent (80%) of the cost of the capital
expenditures acquired with the proceeds of such Advance.


“Advance Note” means the promissory note of Borrower payable to the order of
Lender evidencing the Advance Loan, in form and substance acceptable to Lender,
and all extensions, renewals, and modifications thereof.


Section 2.03.                                Advance Loan.  Effective as of the
date hereof, a new Article IIIA shall be added to the Agreement to read as
follows:


“ARTICLE IIIA
Advance Loan


Section 3A.01.  Advance Loan.   Subject to the terms and conditions of this
Agreement, Lender agrees to make the Advance Loan to Borrowers in a one or more
advances from August 29, 2007 to August 29, 2008.


Section 3A.02.                                The Advance Note.   The obligation
of Borrowers to repay the Advance Loan shall be evidenced by the Advance Note
executed by Borrowers, payable to the order of Lender, in the principal amount
of the Advance Loan and dated the date hereof.


Section 3A.03.                                Repayment of Advance
Loan.  Borrowers shall repay the unpaid principal amount of the Advance Loan in
accordance with the terms and provisions of the Advance Note.  Any amounts
repaid under the Advance Note may not be reborrowed.


Section 3A.04.                                Interest.  The unpaid principal
amount of the Advance Loan shall bear interest prior to maturity at the rate or
rates set forth in the Advance Note.  Accrued and unpaid interest on the Advance
Loan shall be payable in accordance with the terms and provisions of the Advance
Note.  During the continuance of an Event of Default, all principal and interest
under the Advance Loan shall bear interest at the Default Rate.



-6-

--------------------------------------------------------------------------------





Section 3A.05.                                Use of Proceeds.  The proceeds of
the Advance Loan shall be used by Borrowers to make capital expenditures.


Section 3A.06.                                Facility Fee.  Borrowers shall pay
to Lender a non-refundable facility fee (the “Advance Facility Fee”) of
$1,250.00 (representing one-half of one percent (.5%) of the principal amount of
the Advance Loan) on the date of the Advance Note.  The Facility Fee shall be
deemed fully earned on the date of the Advance Note and is non-refundable.”


Section 2.04.                                Amendment to Reporting
requirements.  Effective as of the date hereof, existing Section 8.02(d) of the
Agreement shall be redesignated as Section 8.02(e), and a new Section 8.02(d)
shall be added to the Agreement to read as follows:


“(d)           Tax Returns.  Copies of  income tax returns (federal and state,
if any) of Dougherty’s Pharmacy and the Medicine Man Entities within 30 days
after the applicable filing date for the tax reporting period thereof.”
 
Section 2.05.                                Amendment to Financial
Covenant.  Effective as of the date hereof, Section 10.02 of the Agreement is
amended to read as follows:


Section 10.02.                                Funded Debt to Adjusted EBITDA
Ratio.  Borrowers will at all times maintain a ratio of Funded Debt to Adjusted
EBITDA of not greater than 2.75 to 1.00.  The Funded Debt to Adjusted EBITDA
Ratio shall be computed for the Borrowers on a consolidated basis and shall be
tested monthly on a rolling twelve month basis.”


ARTICLE III


Conditions Precedent


Section 3.01.                                Conditions.  The effectiveness of
this Amendment is subject to the satisfaction of the following conditions
precedent:


(a)           Lender shall have received all of the following, each dated
(unless otherwise indicated) the date of this Amendment, in form and substance
satisfactory to Lender:


(1)           Loan Documents.  Each Borrower shall have executed and delivered
(A) a Revolving Note evidencing the Revolving Loan as increased hereby, and (B)
an Advance Note evidencing the Advance Loan;


(2)           Guarantors.  Each Guarantor shall have executed the Guarantor
Ratification attached hereto;

-7-

--------------------------------------------------------------------------------





(3)           Resolutions.  Certified resolutions of behalf of each
Borrower  which authorize the execution, delivery, and performance by each
Borrower of this Amendment and the other Loan Documents to which such Borrower
is or is to be a party hereunder;


(4)           Additional Information.  Lender shall have received such
additional documents, instruments and information as Lender or its legal counsel
may request; and


(b)           The representations and warranties contained herein and in all
other Loan Documents, as amended hereby, shall be true and correct as of the
date hereof as if made on the date hereof;


(c)           No Event of Default shall have occurred and be continuing and no
event or condition shall have occurred that with the giving of notice or lapse
of time or both would be an Event of Default; and


(d)           All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments, and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel.


ARTICLE IV


Ratifications Representations and Warranties


Section 4.01.                                Ratifications.  The terms and
provisions set forth in this Amendment shall modify and supersede all
inconsistent terms and provisions set forth in the Agreement and except as
expressly modified and superseded by this Amendment, the terms and provisions of
the Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.  Borrowers and Lender agree that the
Agreement as amended hereby shall continue to be legal, valid, binding and
enforceable in accordance with its terms.  Without limiting the foregoing, each
Borrower ratifies the terms and conditions of the Security Agreement executed by
such Borrower and hereby agrees that the “Collateral” described in each such
Security Agreement shall secure all of the Obligations, including without
limitation, all of the obligations and indebtedness of Borrowers under the
Advance Loan and Advance Note.
Section 4.02.                                Representations and
Warranties.  Each Borrower hereby represents and warrants to Lender that (i) the
execution, delivery and performance of this Amendment and any and all other Loan
Documents executed and/or delivered in connection herewith have been authorized
by all requisite action on the part of such Borrower and will not violate the
organizational documents of such Borrower, (ii) the representations and
warranties contained in the Agreement, as amended hereby, and any other Loan
Document are true and correct on and as of the date hereof as though made on and
as of the date hereof, (iii) no Event of Default has occurred and is continuing
and no event or condition has occurred that with the giving of notice or lapse
of time or both would be an Event of Default, and (iv) such Borrower is in full
compliance with all covenants and agreements contained in the Agreement as
amended hereby.

-8-

--------------------------------------------------------------------------------



ARTICLE V


Miscellaneous


Section 5.01.                                Survival of Representations and
Warranties.  All representations and warranties made in this Amendment or any
other Loan Document including any Loan Document furnished in connection with
this Amendment shall survive the execution and delivery of this Amendment and
the other Loan Documents, and no investigation by Lender or any closing shall
affect the representations and warranties or the right of Lender to rely upon
them.


Section 5.02.                                Reference to Agreement.  Each of
the Loan Documents, including the Agreement and any and all other agreements,
documents, or instruments now or hereafter executed and delivered pursuant to
the terms hereof or pursuant to the terms of the Agreement as amended hereby,
are hereby amended so that any reference in such Loan Documents to the Agreement
shall mean a reference to the Agreement as amended hereby.


Section 5.03.                                Expenses of Lender.  As provided in
the Agreement, Borrowers jointly and severally agrees to pay on demand all
reasonable costs and expenses incurred by Lender in connection with the
preparation, negotiation, and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including without limitation the reasonable costs and
fees of Lender’s legal counsel, and all costs and expenses incurred by Lender in
connection with the enforcement or preservation of any rights under the
Agreement, as amended hereby, or any other Loan Document, including without
limitation the costs and fees of Lender’s legal counsel.


Section 5.04.                                Severability.  Any provision of
this Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Amendment and
the effect thereof shall be confined to the provision so held to be invalid or
unenforceable.


Section 5.05.                                Applicable Law.  This Amendment and
all other Loan Documents executed pursuant hereto shall be deemed to have been
made and to be performable in Dallas County, Texas and shall be governed by and
construed in accordance with the laws of the State of Texas.


Section 5.06.                                Successors and Assigns.  This
Amendment is binding upon and shall inure to the benefit of Lender and Borrowers
and their respective successors and assigns, except Borrowers may not assign or
transfer any of their respective rights or obligations hereunder without the
prior written consent of Lender.


Section 5.07.                                Counterparts.  This Amendment may
be executed in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same instrument.

-9-

--------------------------------------------------------------------------------





Section 5.08.                                Effect of Waiver.  No consent or
waiver, express or implied, by Lender to or for any breach of or deviation from
any covenant, condition or duty by Borrowers or Guarantors shall be deemed a
consent or waiver to or of any other breach of the same or any other covenant,
condition or duty.


Section 5.09.                                Headings.  The headings, captions,
and arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.


Section 5.11.                                ENTIRE AGREEMENT.  THIS AMENDMENT
AND ALL OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN
CONNECTION WITH THIS AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS
AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO.  THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.


Executed as of the date first written above.


 
BORROWERS:



DOUGHERTY’S PHARMACY, INC.,
a Texas corporation




By: /s/ David E. Bowe
Name:                      David E. Bowe
Title:           President and Chief Executive Officer


ALVIN MEDICINE MAN, LP,
a Texas limited partnership


By:           Alvin Medicine Man GP, LLC,
a Texas limited liability company,
its General Partner


By: /s/ David E. Bowe
Name:                      David E. Bowe
Title:  President and Chief Executive Officer


(Signatures continue on the following page)

-10-

--------------------------------------------------------------------------------





ANGLETON MEDICINE MAN, LP,
a Texas limited partnership


By:           Angleton Medicine Man GP, LLC,
a Texas limited liability company,
its General Partner




By:/s/ David E. Bowe
Name:                      David E. Bowe
Title:           President and Chief Executive Officer




SANTA FE MEDICINE MAN, LP,
a Texas limited partnership


By:           Santa Fe Medicine Man GP, LLC,
a Texas limited liability company,
its General Partner




By:/s/ David E. Bowe
Name:                      David E. Bowe
Title:           President and Chief Executive Officer




 
LENDER:



AMEGY BANK NATIONAL ASSOCIATION,
a national banking association




By:/s/ Lisa Armstrong
Name:                      Lisa Armstrong
Title:           Senior Commercial Banker

-11-

--------------------------------------------------------------------------------





Guarantor Ratification


By executing this Agreement, each of the undersigned, as a Guarantor of the
Obligations as set forth in a Guaranty Agreement (the “Guaranty”) dated February
20, 2007, hereby expressly agrees (a) to all of the terms and provisions of this
Amendment, (b) that the Guaranty shall guarantee all of the Obligations
including, but not limited to, all of the obligations and indebtedness of
Borrowers under the Advance Loan and the Advance Note, (c)  to the continuing
validity of the Guaranty and all duties and obligations thereunder, (d) that its
liability under the Guaranty shall not be reduced, altered, limited, lessened or
in any way affected by the execution and delivery of this Amendment by the
parties hereto, and (e) that the Guaranty shall remain in full force and effect
and enforceable in accordance with its terms.




ASCENDANT SOLUTIONS, INC.,
a Delaware corporation




By: /s/ David E. Bowe
Name:                      David E. Bowe
Title:           President and Chief Executive Officer




                                                                DOUGHERTY’S
HOLDINGS, INC.,
a Texas corporation




By: /s/ David E. Bowe
Name:                      David E. Bowe
Title:           President and Chief Executive Officer




DOUGHERTY’S LP HOLDINGS, INC.,
a Nevada corporation




By: /s/ David E. Bowe
Name:                      David E. Bowe
Title:           President and Chief Executive Officer




(Signatures continue on the following page)

-12-

--------------------------------------------------------------------------------



MEDICINE MAN GP, LLC,
a Texas limited liability company




By: /s/ David E. Bowe
Name:                      David E. Bowe
Title:           President and Chief Executive Officer




MEDICINE MAN, LP,
a Texas limited partnership


By:           Medicine Man GP, LLC,
a Texas limited liability company,
its General Partner




By: /s/ David E. Bowe
Name:                      David E. Bowe
Title:           President and Chief Executive Officer




ALVIN MEDICINE MAN GP, LLC,
a Texas limited liability company




By: /s/ David E. Bowe
Name:                      David E. Bowe
Title:           President and Chief Executive Officer




ANGLETON MEDICINE MAN GP, LLC,
a Texas limited liability company




By: /s/ David E. Bowe
Name:                      David E. Bowe
Title:           President and Chief Executive Officer




(Signatures continue on the following page)

-13-

--------------------------------------------------------------------------------



SANTA FE MEDICINE MAN GP, LLC,
a Texas limited liability company




By: /s/ David E. Bowe
Name:                      David E. Bowe
Title:           President and Chief Executive Officer
 
-14-

--------------------------------------------------------------------------------
